Citation Nr: 1342374	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right sacroiliac degenerative joint disease.

2.  Entitlement to an evaluation in excess of 10 percent for left carpal tunnel syndrome.

3.  Entitlement to an evaluation in excess of 10 percent for right carpal tunnel syndrome.

4.  Entitlement to service connection for bilateral plantar fasciitis, to include as secondary to right sacroiliac degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) from April 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in October 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the October 2010 Board hearing, the Veteran reported that his right sacroiliac degenerative joint disease and bilateral carpal tunnel syndrome had worsened since the most recent examination, which was conducted in February 2009.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his right sacroiliac degenerative joint disease and bilateral carpal tunnel syndrome.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, these claims must be remanded.

The Veteran had a VA examination for his feet in February 2010; the diagnosis was bilateral plantar fasciitis.  The examiner opined that it was less likely as not related to the service-connected right sacroiliac degenerative joint disease.  No rationale was provided for the opinion on service connection on a secondary basis, and no opinion was provided on service connection on a direct basis or on secondary service connection on an aggravation basis.  Therefore, the opinion is not adequate and the Veteran must be scheduled for a new examination.  See Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007) (A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

VA treatment records to August 2010 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from 
August 2010 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for increased evaluations for right sacroiliac degenerative joint disease and bilateral carpal tunnel syndrome and for service connection for bilateral plantar fasciitis, to include as secondary to right sacroiliac degenerative joint disease.  Document all unsuccessful attempts to obtain such records.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of his bilateral plantar fasciitis, and the onset of this condition as well as the nature, extent and severity of his right sacroiliac joint and carpal tunnel symptoms and the impact of these conditions on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from August 2010 to the present.

4.  Arrange for the Veteran to undergo a VA examination for bilateral plantar fasciitis.  The claims file must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral plantar fasciitis it had its onset in service or is etiologically related to service.  The examiner's opinion should include discussion of the November 1994 in-service treatment for plantar fasciitis that is in the service treatment records.

Then the examiner must also opine as to whether it is at least as likely as not that the Veteran's bilateral plantar fasciitis was caused or aggravated by the service-connected right sacroiliac degenerative joint disease.  

5.  Schedule the Veteran for a VA examination to determine the current severity of his right sacroiliac degenerative joint disease.  All indicated tests should be performed and to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the veteran's back disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  
   
The examiner must also state whether the veteran has bowel or bladder problems related to his low back disability.
The examiner must also indicate the impact the Veteran's low back disability has on his ability to secure or follow a substantially gainful occupation.

All findings and conclusions should be set forth in a legible report.

6.  Schedule the Veteran for a VA examination to determine the current severity of his bilateral carpal tunnel syndrome.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and the results reported.  The examiner should also describe any functional loss pertaining to the service-connected bilateral carpal tunnel syndrome, and should document all objective evidence of those symptoms.  

7.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

